        Case 5:18-cv-05420-BLF Document 14 Filed 10/29/18 Page 1 of 3



 1   KEITH E. EGGLETON, State Bar No. 159842
     ANTHONY J WEIBELL, State Bar No. 238850
 2   AMIT Q. GRESSEL, State Bar No. 307663
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     E-mail:keggleton@wsgr.com;
 6          aweibell@wsgr.com;
            agressel@wsgr.com
 7
     Attorneys for Defendant
 8   SANDISK LLC

 9

10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN JOSE DIVISION

13   JOHN DINAN,                                  Case No. 5:18-cv-05420-BLF

14                         Plaintiff,             DECLARATION OF ANTHONY J
                                                  WEIBELL IN SUPPORT OF
15          v.                                    SANDISK LLC’S MOTION TO
                                                  DISMISS THE COMPLAINT
16   SANDISK LLC,

17                         Defendant.

18

19
20

21

22

23

24

25

26

27

28

     WEIBELL DEC.
     CASE NO. 5:18-CV-05420-BLF
         Case 5:18-cv-05420-BLF Document 14 Filed 10/29/18 Page 2 of 3



 1          I, Anthony J Weibell, declare as follows:

 2          1.      I am an attorney at Wilson Sonsini Goodrich & Rosati, counsel for Defendant

 3   SanDisk LLC in this action. I have personal knowledge of the facts set forth in this Declaration. If

 4   called as a witness, I could and would testify competently to the matters set forth herein.

 5          2.      Attached hereto as Exhibit 1 are true and correct copies of actual-size photographs

 6   that I took of the packaging for the product described in the Complaint—a SanDisk 64GB iXpand

 7   Flash Drive that contains a “1GB = 1,000,000,000 bytes” definition on the back. Compl. ¶¶ 3, 27-

 8   29. One set of photos is for a product that I purchased this month on Amazon.com and the other

 9   set of photos is for a product that I purchased this month at a brick-and-mortar retail store (Fry’s

10   Electronics) in Palo Alto, California. If requested, I can produce the actual packaging for

11   inspection by the Court and counsel at the hearing in this matter.

12          3.      Attached hereto as Exhibit 2 is a true and correct copy of the Federal Register, Vol.

13   63, No. 144, published July 28, 1998 available at https://www.gpo.gov/fdsys/pkg/FR-1998-07-

14   28/pdf/98-16965.pdf, (last accessed October 27, 2018).

15          4.      Attached hereto as Exhibit 3 are excerpts from a true and correct copy of the

16   National Institute of Standards and Technology’s (NIST), a division of the U.S. Department of

17   Commerce, “Guide for the Use of the International System of Units (SI),” available at

18   https://physics.nist.gov/cuu/pdf/sp811.pdf (last accessed October 27, 2018).

19          5.      Attached hereto as Exhibit 4 is a true and correct copy of the NIST’s website

20   entitled “Definitions of the SI Units: the binary prefixes” available at

21   https://physics.nist.gov/cuu/Units/binary.html (last accessed October 27, 2018).

22          6.      Attached hereto as Exhibit 5 is a true and correct copy of Apple, Inc.’s Support

23   page titled “How iOS and macOS report storage capacity” available at:

24   https://support.apple.com/en-us/HT201402 (last accessed October 27, 2018).

25          7.      Attached hereto as Exhibit 6 is a true and correct copy of the dictionary definition

26   of “gigabyte” found in the online Oxford English Dictionary (available at

27   https://en.oxforddictionaries.com/definition/gigabyte) (last accessed October 27, 2018).

28

     WEIBELL DEC.                                   -1-
     CASE NO. 5:18-CV-05420-BLF
        Case 5:18-cv-05420-BLF Document 14 Filed 10/29/18 Page 3 of 3



 1          8.      Attached hereto as Exhibit 7 is a true and correct copy of the dictionary definition

 2   of “gigabyte” found in the online Merriam-Webster Dictionary (available at https://www.merriam-

 3   webster.com/dictionary/gigabyte) (last accessed October 27, 2018).

 4          9.      Attached hereto as Exhibit 8 is a true and correct copy of the dictionary definition

 5   of “gigabyte” found on dictionary.com (available at http://www.dictionary.com/browse/gigabyte)

 6   (last accessed October 27, 2018).

 7          I declare under penalty of perjury that the foregoing is true and correct. Executed October

 8   29, 2018.

 9                                                        /s/ Anthony J Weibell
                                                          Anthony J Weibell
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     WEIBELL DEC.                                  -2-
     CASE NO. 5:18-CV-05420-BLF
